Name: 87/485/EEC: Council Decision of 28 September 1987 concerning the conclusion of the International Coffee Agreement 1983
 Type: Decision
 Subject Matter: plant product;  international trade;  international affairs
 Date Published: 1987-09-29

 Avis juridique important|31987D048587/485/EEC: Council Decision of 28 September 1987 concerning the conclusion of the International Coffee Agreement 1983 Official Journal L 276 , 29/09/1987 P. 0061 - 0061COUNCIL DECISION of 28 September 1987 concerning the conclusion of the International Coffee Agreement 1983 (87/485/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the aims pursued by the International Coffee Agreement 1983 fall within, in part, the framework of common trade policy and, in part, within that of technical cooperation or development cooperation; whereas application of the Agreement thus presupposes both Community action and joint action by the Member States; Whereas the Agreement was signed by the Community and the Member States on 29 June 1983; Whereas, by Decision 83/539/EEC(1), the Community, as an importing member, notified the Secretary-General of the United Nations Organization that it intended to apply the Agreement on a provisional basis, pending completion of the internal procedures necessary for its conclusion; Whereas the Agreement has been ratified by all the Member States, HAS DECIDED AS FOLLOWS: Article 1 The International Coffee Agreement 1983 is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to Decision 83/539/EEC. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the instrument of approval on behalf of the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 28 September 1987. For the CouncilThe PresidentB. HAARDER ;(1)OJ N ° L 308, 9. 11. 1983, p. 1.